DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All the claims contain word trenchs, it is not clear if applicant has misspelled trenches or they are referring to single trench. Furthermore, claim 4 has the word coatingig, which examiner believes applicant means coating. Claim 8 refers to the surface, which surface applicant is referring to?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US Pub No. 20170062496).



 	With respect to claim 1, Lai et al discloses providing a silicon substrate (Para 9) 
Step 02: forming grid-shaped deep trenchs (144,Fig.14B; Fig.15) on the back of the silicon substrate (Fig.6); Step 03: forming an insulating layer (132,138,140,Fig.13A) on the inner wall surface of the deep trenchs to form a grid-shaped deep trenchs isolation structure (Fig.14A); Step 04: forming a diffusion barrier layer (142A,Fig.13A) on the surface of the insulating layer;
Step 05: filling metal (142B,Fig.13A) in the deep trenchs to form a grid-shaped composite structure in which the Metal grid is combined with the deep trenchs isolation structure (Fig.14B).
However, Lai et al does not explicitly disclose Step 01: providing that the silicon substrate has been subjected to a frontside processing and a back thinning. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lai et al such that silicon substrate has been subjected to a frontside processing, in order to clear contaminants from the front side of the substrate to prevent defect in the device and a back thinning, in order to reduce the size of the wafer to lower the cost of the manufacturing of the device.

 	With respect to claim 2, Lai et al discloses the frontside processing comprises forming a photodiode array on the front side of the silicon substrate (104, Fig.14B); in step 02, the grid-shaped deep trenchs formed is located between the photodiodes in the photodiode array (Fig.14B).

 	With respect to claim 3, Lai et al discloses wherein the bottom surface of the deep trench is up-down (Fig.14A) staggered with the top surface of the photodiode (Fig.14B).

 	

 	With respect to claim 5, Lai et al discloses wherein in step 02, the grid-shaped deep trenchs is formed on the back of the silicon substrate by a lithography (Para 15-17) and an etch processes (Para 18). However, Lai et al does not explicitly disclose and the depth-to-width ratio after the etch process is at least 10: 1. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 6, Lai et al discloses wherein further comprising removing the photoresist on the silicon substrate (Fig.4); however, Lai et al does not explicitly disclose and cleaning the silicon substrate after the step 02. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lai et al such that substrate is cleaned after trench formation, in order to remove unwanted material from substrate, so the there won’t be any defect in the device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US Pub No. 20170062496), in view of ZHAO et al (US Pub No. 20150348966) 

 	With respect to claim 7, Lai et al discloses wherein in step 03, the insulating layer is deposited on the inner wall surface of the deep trenchs by CVD (para 27, para 31) or ALD; in step 04, the diffusion barrier layer is formed on the surface of the insulating layer by CVD, PVD (Para 32), ALD, or sputtering. However, Lai et al discloses one of insulating layer 138 which is . 

 	
Allowable Subject Matter
Claims 4, 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895